USDC IN/ND case 3:18-cv-00928-RLM-JEM document 15 filed 05/06/19 page 1 of 1




                                       s/ Ryan J. Guillory


                                       Ryan J. Guillory

                                       Office of the Indiana Attorney General
                                       Indiana Government Center South - 5th Floor
                                       302 West Washington Street
                                       Indianapolis IN 46204



                                       Ryan.Guillory@atg.in.gov


                                       (317)234-6875
